DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 10/15/2020 for application number 17/071870. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
Claims 1-20 are presented for examination. Claims 1, 8 and 14 are independent claims. 


Drawings
The drawings filed 10/15/2020 are deemed acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US Patent Application 2015/0193379; hereinafter Mehta) in view of Lamb et al. (US Patent Application 2018/0336074; hereinafter Lamb).  

As to independent claim 1, Mehta teaches a personal and/or team logistics support system [Fig. 1, Para 0023 - an operating environment 100 of a digital assistant] comprising: 
a support hub [Fig. 1, Para 0026 - The digital assistant includes a client-side portion 102a, 102b (hereafter "DA client 102") executed on a user device 104a, 104b, and a server-side portion executed on a server system 108; Para 0047 - the digital assistant server 116 is implemented on a standalone computer system. In some implementations, the digital assistant server 116 is distributed across multiple computers] comprising: 
a processor of the support hub [Para 0048 - one or more processors 304], 
a memory of the support hub [Para 0049 - the memory 302], 
a network interface controller of the support hub [Para 0048 - a network communications interface 308], 
a display screen of the support hub [Para 0055 - user interface objects on a display], 
a calendar application comprising one or more calendar grids for display on the display screen [Para 0038 - The application module 262 facilitates various functionalities of user applications, such as electronic-messaging, web browsing, media processing, Navigation, imaging, reminders, a calendar, to-do list, and/or other processes and functions],
[Para 0039 - the memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's electronic address book, to-do lists, shopping lists, user-specified name pronunciations, time-based reminder list with multiple reminder items and associated dates/times, etc. – Examiner considers the dates/times of reminder items as a reminder content data] comprising at least one of a text file of a reminder, a voice recording of the reminder, and a video recording of the reminder, a reminder category, a user ID of a first user defining the reminder, and a reminder location data [Para 0068 - as shown in FIG. 3C, the ontology 360 may also include a "set reminder" node (i.e., another actionable intent node). Property nodes "date/time" (for the setting the reminder) and "reminder item" (for the reminder) are each linked to the "set reminder" node. Since the property "date/time" is relevant to both the task of making a restaurant reservation and the task of setting a reminder, the property node "date/time" is linked to both the "restaurant reservation" node  – Examiner considers the restaurant as a reminder location data]; 
at least one of a voice recognition system and a remote procedure call to the voice recognition system, the voice recognition system receiving a voice input of a first user and generating a text output [Para 0100 - a speech input is optionally received at 601. In these embodiments, the STT processing module 330 (FIG. 3A) generates a text string from the speech input at 602], 
a reminder routine [Fig. 4, Para 0100 - a flow chart of a method 600 for making time-based reminders] comprising computer readable instructions that when executed on the processor of the support hub: 
receive the text output of the first user [Mehta, Para 0100 - the STT processing module 330 (FIG. 3A) generates a text string from the speech input at 602. In some embodiments, another service performs the speech recognition and sends the generated text string to the server system 108]; 
extract a reminder content data and a reminder condition from the text output [Mehta, Para 0102 - The digital assistant server 116 then determines the user's intent from the text string at 404. In some embodiments this involves determining a domain of the text string using natural language processing, as described above in relation to FIGS. 3A-C…if the identified intent or domain is to make a restaurant reservation, then the DA server 116 proceeds to make a restaurant reservation – Examiner notes that Fig. 3C and Para 0067-68 describe how the natural language processing is performed to extract a user intent of “reminder domain”]; and 
record the reminder data in the reminder database [Para 0039 -the memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's electronic address book, to-do lists, shopping lists, user-specified name pronunciations, time-based reminder list with multiple reminder items and associated dates/times, etc.)], and 
a housing storing the processor of the support hub, the memory of the support hub, the network interface controller of the support hub, and in which the display screen of the support hub is set [Fig. 1, Para 0026 - The digital assistant includes a client-side portion 102a, 102b (hereafter "DA client 102") executed on a user device 104a, 104b, and a server-side portion executed on a server system 108; Para 0047 - the digital assistant server 116 is implemented on a standalone computer system. In some implementations, the digital assistant server 116 is distributed across multiple computers], and
Lamb teaches in the same field of endeavor: 
a wearable device of the first user [Lamb, Fig. 1A, Para 0023 - FIG. 1A illustrates a wearable electronic device in the form of a wristwatch device] comprising: 
a processor of the wearable device [Lamb, Para 0004 - when executed by one or more processors of a wearable electronic device], 
a network interface controller of the wearable device [Lamb, Para 0042 - The wearable electronic device 100 can communicate wirelessly with any number of devices in the system 200], 
a display screen of the wearable device [Lamb, Fig. 1A, Para 0026 - display 102], 
[Lamb, Fig. 1A, Para 0031 - one or more buttons 144 and a crown 142 used to receive user input], and 
a voice transmission routine of the wearable device comprising computer readable instructions that when executed on the processor of the wearable device: 
determine activation of the activation button [Lamb, Para 0018 - A button press, touch input, or a motion gesture, such as wrist action, can be used to activate the display and enable the user to interact with the wearable electronic device]; 
record the voice input of the first user [Lamb, Para 0098 - An audio subsystem 926 can be coupled to a speaker 928 and a microphone 930 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions]; and 
transmit the voice input to the support hub [Lamb, Para 0103 - The memory 950 can also store communication instructions 954 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers, for example, to retrieve web resources from remote web servers], and 
a network communicatively coupling the support hub and the wearable device of the first user [Lamb, Para 0097 - the wireless communication subsystems 924 can provide a communications mechanism over which a client browser application can retrieve resources from a remote web server].
[Lamb, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of application session and enhancement for a wearable electronic device taught by Lamb to enable a user to access information through a user interface while keeping the user interface simple and intuitive to use using a wearable electronic device [Lamb, Para 0002].

As to dependent claim 2, Mehta and Lamb teach the system of claim 1.
Mehta further teaches: further comprising: 
a mobile device of the first user [Para 0028 - user device 104 include.. a smart phone], comprising: 
a processor of the mobile device [Fig. 2, Para 0033 - processors 204],  
a memory of the mobile device [Fig. 2, Para 0038 - memory 250], and 
a voice transmission routine of the mobile device comprising computer readable instructions that when executed on the processor of the mobile device: 
record the voice input of the first user [Para 0060 - The speech-to-text processing module 330 (or speech recognizer) receives speech input (e.g., a user utterance captured in a voice recording) through the I/O processing module 328]; and 
[Para 0040 - the digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces …During operation, the digital assistant client module 264 communicates with the digital assistant server using the communication subsystems 224], and 
a GPS unit [Para 0034 -  One or more other sensors 216, such as a positioning system (e.g., GPS receiver)].

As to dependent claim 3, Mehta and Lamb teach the system of claim 2.
Mehta further teaches: further comprising: 
wherein the support hub comprising: 
an object database storing a placed object data having an object name and at least one of an object location data, an object description data, an object category, and a user ID of the first user [Para 0077 - the digital assistant also stores names of specific entities in the vocabulary index 344, so that when one of these names is detected in the user request, the natural language processing module 332 will be able to recognize that the name refers to a specific instance of a property or sub-property in the ontology. In some implementations, the names of specific entities are names of businesses, restaurants, people, movies, and the like. In some implementations, the digital assistant searches and identifies specific entity names from other data sources, such as the user's address book, a movies database, a musicians database, and/or a restaurant database]; 

receive a second text output of the first user [Para 0065 - The natural language processing module 332 ("natural language processor") of the digital assistant takes the text string or text strings generated by the speech-to-text processing module 330 (also referred to as a sequence of words or tokens, or "token sequence"); Para 0102 - The digital assistant server 116 then determines the user's intent from the text string at 404. In some embodiments this involves determining a domain of the text string using natural language processing, as described above in relation to FIGS. 3A-C]; 
extract at least one of the object name, the object description, and the object category from the second text output of the first user [Para 0103 - If, however, the identified intent or domain is to create a reminder (406--Yes), such as a time-based reminder, then the DA server 116 identifies a reminder item and associated date and/or time from the input (or text string) at 408]; 
extract a coordinate of the object location data from a location data received from the mobile device [Para 0103 - the reminder also includes a location, e.g., the geographic location where the task or activity is scheduled or intended to occur]; and 
record the placed object data in the object database [Para 0119 - . Upon locating relevant information that affects (or may affect) the performance of the reminder item, task, or activity (414--Yes), the reminder is either automatically (without user intervention) updated to take this information into account].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Lamb, further in view of Karlson (US Patent Application 2015/0317590; hereinafter Karlson).  

As to dependent claim 4, Mehta and Lamb teach the system of claim 3.
Karlson further teaches in the same field of endeavor: further comprising: 
a coordination server, comprising: 
a processor of the coordination server, 
a memory of the coordination server, 
a collective reminder database, 
a collective memory engine comprising computer readable instructions that when executed on the processor of the coordination server: 
receive a second reminder data and a group ID from the first user, wherein the first user is associated with the group ID [Para 0048 -Because the reminder window is opened within the on-screen document (or document management system), other information for the reminder is captured automatically from the database record (called a profile) in the document management system associated with the document. Information automatically collected may include: the pointer to the document itself, the date of creation, the author, the client name, the client matter number and identifiers, the document type, the author's group, and the document management system's document description]; 
[Para 0075 - The data entered in window 215 is saved and stored in a database accessible by the reminder system in association with a reminder ID that is unique to the checklist and/or reminder 200]; 
lookup a second user associated with the group ID [Para 0066 -allow the user to filter calendar 100 by individual, group, client, document type, etc.]; and 
deliver the reminder data to a second support hub of the second user [Para 0068 - The reporting feature of the document reminder system allows, for example, a user in a supervisory position to review all of the reminder events and/or documents needing attention from one or more subordinates – Examiner considers the subordinates as second users].
It would have been obvious to one of ordinary skill in art, having the teachings of Mehta, Lamb and Karlson at the time of filing, to modify a system for cognizant time based reminders disclosed by Mehta and application session and enhancement for a wearable electronic device taught by Lamb to include the concept of a reminder system taught by Karlson to provide a reminder system where the responsibility for action items can be centrally reviewed and be easily transferred from one user to another [Karlson, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of a reminder system taught by Karlson to provide a reminder system where the responsibility for action items can be centrally reviewed and be easily transferred from one user to another [Karlson, Para 0006].

As to dependent claim 5, Mehta, Lamb and Karlson teach the system of claim 4.
Karlson further teaches in the same field of endeavor: further comprising: 
the coordination server further comprising: a collective object database, wherein the collective memory engine comprising computer readable instructions that when executed on the processor of the coordination server: 
receive a second placed object data and the group ID from the first user, wherein the first user is associated with the group ID; store a second object data in the collective object database; lookup the second user associated with the group ID; and deliver the second object data to the second support hub of the second user [Examiner notes that a reminder data is considered as a second placed object data.  The claim is rejected on the same ground as claim 4].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Lamb and Karlson, further in view of Baek et al. (US Patent Application 2015/0317053; hereinafter Baek).  

As to dependent claim 6, Mehta, Lamb and Karlson teaches the system of claim 5.
Baek further teaches in the same field of endeavor: 
wherein the display screen of the support hub is a touchscreen and the support hub further comprising: 
[Fig. 1B, Para 0041 - In one embodiment the display 150 is a multi-function touch screen display configured to accept touch or electronic pen input from a user], 
Baek further teaches in the same field of endeavor:
at least one of a writing recognition system and a second remote procedure call to the writing recognition system, the writing recognition system receiving a written input of the first user and generating the text output [Fig. 34, Para 0177- an action of applying a preset touch input with an auxiliary pointer may be recognized as an action for enabling the mobile terminal 100 to enter a state capable of receiving an input of a writing from a stylus pen. Hence, a user can input a writing through a stylus pen by applying a preset touch input through an auxiliary pointer only].
It would have been obvious to one of ordinary skill in art, having the teachings of Mehta, Lamb, Karlson and Baek at the time of filing, to modify a system for cognizant time based reminders disclosed by Mehta and application session and enhancement for a wearable electronic device taught by Lamb and a reminder system taught by Karlson to include the concept of writing object drawn along a touch trace of the main pointer to be displayed on the touchscreen taught by Baek to provide a mobile terminal and controlling method thereof, by which user's convenience can be enhanced [Baek, Para 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of writing object drawn along a touch trace of the main pointer to be displayed on the touchscreen taught by Baek to provide a mobile terminal and controlling method thereof, by which user's convenience can be enhanced [Baek, Para 0011].

As to dependent claim 7, Mehta, Lamb, Karlson and Baek teaches the system of claim 6.
Mehta further teaches in the same field of endeavor: 
wherein the support hub further comprising: 
an event database storing at least one of a jurisdiction event data, a personal event data, and a collective event data, and a scheduling routine comprising computer readable instructions that when executed on the processor of the support hub: 
receive the text output of the first user; 
extract a date and optionally a time from the text output; and 
record an event data as an instance of the personal event data in the event database [Para 0103- to create a reminder (406--Yes), such as a time-based reminder, then the DA server 116 identifies a reminder item and associated date and/or time from the input (or text string) at 408. In some embodiments, the reminder includes at least a task or activity and a time, where the time can include a time of day, a date, and/or both a time of day and date].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US Patent Application 2015/0317590; hereinafter Karlson) in view of Huang et al. (US Patent Application 2011/0250871; hereinafter Huang).  
As to independent claim 8, Karlson teaches a system for geospatial reminder and documentation, comprising: 
[Para 0010 -The computer program of some embodiments of the invention is encoded on a machine readable storage medium in a server, and is accessible by one or more client devices to utilize the functionality of the computer program] comprising: 
a processor of the server, a memory of the server, a network interface controller of the server, 
a spatial documentation routine comprising computer readable instructions that when executed on the processor of the server: 
receive a documentation placement request comprising a documentation content data comprising at least one of a text file of a documentation, a voice recording of the documentation, and a video recording of the documentation, and the documentation placement request optionally receive a documentation name and a documentation category [Para 0013 - the user may indicate the date on which a later reminder is to be sent, and may request that a copy of the document itself be sent along with the reminder – Examiner consider a copy of the document itself as a text file of a documentation]; 
Huang further teaches in the same field of endeavor:
receive a first location data from at least one of a mobile device and a wearable device [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; 
[Para 0054 - The photo reminder application program can be an application program that is configured to be invoked or notified when mobile device 100 has traveled a threshold distance (e.g., 300 miles) from an initial location. Upon invocation or notification, the photo reminder application program can identify digital images (or audio and video recordings), if any, that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; and 
store the spatial documentation data [Para 0056 -  User interface 502 can include user input button 524 that allows a user to create a new directory (e.g., a new folder) for the digital images taken at the initial location – Examiner notes that Huang teaches a new folder can be created with the digital image, which indicates that the digital image content is stored], 
a documentation awareness routine comprising computer readable instructions that when executed on the processor of the server: 
receive a second location data from at least one of the mobile device and the wearable device [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; 
determine a second coordinate of the second location data is within a threshold distance of the first coordinate of the documentation location data [Para 0060 - If the activation event is a baseband notification of a location change, application subsystem 102 can determine (640) whether one or more threshold distances are satisfied. Application subsystem 102 can make the determination by extracting a location identifier (e.g., cell ID) from the notification, determining a current location from location data store 230, and comparing the current location with one or more initial locations stored in location data store 230]; 
determine an awareness indicator of the spatial documentation data; wherein the awareness indicator is at least one of a sound and a vibration [Para 0026 - Mobile device 100 can be configured to perform a task based on the travel distance. The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration]; and 
transmit a first indication instruction to trigger the awareness indicator on the at least one of the mobile device and the wearable device [Para 0026 - The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration; Para 0049 - Mobile device 100 can transmit request 404 to a server 420 through network 410 to request location identifiers that includes the current cell ID], and 
[Para 0049 - Mobile device 100 can transmit request 404 to a server 420 through network 410].
It would have been obvious to one of ordinary skill in art, having the teachings of Karlson and Huang at the time of filing, to modify a reminder system taught by Karlson to include the concept of a task management based on travel distance taught by Huang to provide more power efficient way [Huang, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of a task management based on travel distance taught by Huang to provide more power efficient way [Huang, Para 0003].

As to dependent claim 9, Karlson and Huang teach the system of claim 8.
Huang further teaches in the same field of endeavor: 
wherein the server further comprising: 
a documentation retrieval routine comprising computer readable instructions that when executed on the processor of the server: 
receive a documentation retrieval request comprising the documentation ID from at least one of the mobile device and the wearable device [Para 0054- that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; and 
transmit the at least one of the documentation name, the documentation content data, and the documentation category [Para 0023 - When mobile device travels from cell 112 identified by the first cell ID to cell 114 identified by a second cell ID, location monitoring program 108 can detect the change of cell IDs and send the notification of the change of cell IDs to application subsystem 102 as a notification of location change. The notification can include one or more of the location identifiers].

As to dependent claim 10, Karlson and Huang teach the system of claim 9.
Karlson further teaches in the same field of endeavor: wherein the server further comprising: 
a locating routine comprising computer readable instructions that when executed on the processor of the server: 
receive an object placement request comprising an object name and optionally an object description data and an object category [Para 0013 - the user may indicate the date on which a later reminder is to be sent, and may request that a copy of the document itself be sent along with the reminder]; 
Huang further teaches:
receive a third location data from at least one of the mobile device and the wearable device  [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; 
generate a placed object data comprising a placement ID, the object name and the object ID, an object location data, and optionally the object description data and the [Para 0054 - The photo reminder application program can be an application program that is configured to be invoked or notified when mobile device 100 has traveled a threshold distance (e.g., 300 miles) from an initial location. Upon invocation or notification, the photo reminder application program can identify digital images (or audio and video recordings), if any, that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; and 
store the placed object data [Para 0056 -  User interface 502 can include user input button 524 that allows a user to create a new directory (e.g., a new folder) for the digital images taken at the initial location], 
an object locating routine comprising computer readable instructions that when executed on the processor of the server: 
receive an object locating request comprising at least one of the object name, the object ID, and the object description [Para 0054- that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; 
determine at least one of a third coordinate of the object location data and an area name associated with the object location data [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; and 
[Para 0023 - When mobile device travels from cell 112 identified by the first cell ID to cell 114 identified by a second cell ID, location monitoring program 108 can detect the change of cell IDs and send the notification of the change of cell IDs to application subsystem 102 as a notification of location change. The notification can include one or more of the location identifiers].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karlson in view of Huang, further in view of Mehta.  

As to dependent claim 11, Karlson and Huang teach the system of claim 10.
Mehta further teaches in the same field of endeavor: wherein the server further comprising: 
at least one of a voice recognition system and a remote procedure call to the voice recognition system, the voice recognition system receiving a voice input of a first user and generating a text output  [Para 0035 - An audio subsystem 226 is coupled to speakers 228 and a microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions; Para 0100 - the STT processing module 330 (FIG. 3A) generates a text string from the speech input at 602. In some embodiments, another service performs the speech recognition and sends the generated text string to the server system 108]], and 
[Para 0103 - If, however, the identified intent or domain is to create a reminder (406--Yes), such as a time-based reminder, then the DA server 116 identifies a reminder item and associated date and/or time from the input (or text string) at 408…the reminder also includes a location, e.g., the geographic location where the task or activity is scheduled or intended to occur – Examiner considers Mehta’s “reminder” as the object, the identified intent or domain as the object category, associated time and date as the object description data, being identified by a server indicates having a name of the object. ].
It would have been obvious to one of ordinary skill in art, having the teachings of Karlson, Huang and Mehta at the time of filing, to modify a reminder system taught by Karlson and a task management based on travel distance taught by Huang to include the concept of cognizant time based reminders taught by Mehta to improve the usefulness of time-based reminders by having the digital assistant be cognizant of its surroundings and the content of a reminder [Mehta, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of cognizant time based reminders taught by Mehta to improve the usefulness of time-based reminders by having the digital assistant be cognizant of its surroundings and the content of a reminder [Mehta, Para 0005].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karlson in view of Huang, further in view of Lamb.  

As to dependent claim 12, Karlson and Huang teach the system of claim 8.
Lamb further teaches in the same field of endeavor: further comprising: 
the wearable device of the first user [Lamb, Fig. 1A, Para 0023 - FIG. 1A illustrates a wearable electronic device in the form of a wristwatch device], comprising: 
a display screen of the wearable device [Lamb, Fig. 1A, Para 0026 - display 102], 
a processor of the wearable device [Lamb, Para 0004 - when executed by one or more processors of a wearable electronic device], 
a network interface controller of the wearable device [Lamb, Para 0042 - The wearable electronic device 100 can communicate wirelessly with any number of devices in the system 200], 
an activation button of the wearable device that is at least one of a virtual button and a physical button [Lamb, Fig. 1A, Para 0031 - one or more buttons 144 and a crown 142 used to receive user input], and 
a voice transmission routine of the wearable device comprising computer readable instructions that when executed on the processor of the wearable device: 
determine activation of the activation button [Lamb, Para 0018 - A button press, touch input, or a motion gesture, such as wrist action, can be used to activate the display and enable the user to interact with the wearable electronic device]; 
[Lamb, Para 0098 - An audio subsystem 926 can be coupled to a speaker 928 and a microphone 930 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions]; and 
transmit the voice input to the server  [Lamb, Para 0103 - The memory 950 can also store communication instructions 954 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers, for example, to retrieve web resources from remote web servers].
It would have been obvious to one of ordinary skill in art, having the teachings of Karlson, Huang and Lamb at the time of filing, to modify a reminder system taught by Karlson and a task management based on travel distance taught by Huang to include the concept of application session and enhancement for a wearable electronic device taught by Lamb to enable a user to access information through a user interface while keeping the user interface simple and intuitive to use using a wearable electronic device [Lamb, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of application session and enhancement for a wearable electronic device taught by Lamb to enable a user to access information through a user interface while keeping the user interface simple and intuitive to use using a wearable electronic device [Lamb, Para 0002].

As to dependent claim 13, Karlson and Huang and Lamb teach the system of claim 12.
Karlson further teaches in the same field of endeavor: wherein the server further comprising: 
[Para 0048 -Because the reminder window is opened within the on-screen document (or document management system), other information for the reminder is captured automatically from the database record (called a profile) in the document management system associated with the document. Information automatically collected may include: the pointer to the document itself, the date of creation, the author, the client name, the client matter number and identifiers, the document type, the author's group, and the document management system's document description]; 
determine a user ID of the second user is associated with the group ID [Para 0066 -allow the user to filter calendar 100 by individual, group, client, document type, etc.]; 
Huang further teaches:
a collective memory engine comprising computer readable instructions that when executed on the processor of the coordination server: 
receive a fourth location data from at least one of a mobile device of a second user and a wearable device of the second user  [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; 
determine a third coordinate of the fourth location data is within the threshold distance of the coordinate of the documentation location data [Para 0060 - If the activation event is a baseband notification of a location change, application subsystem 102 can determine (640) whether one or more threshold distances are satisfied. Application subsystem 102 can make the determination by extracting a location identifier (e.g., cell ID) from the notification, determining a current location from location data store 230, and comparing the current location with one or more initial locations stored in location data store 230]; 
determine the awareness indicator of the spatial documentation data [Para 0026 - Mobile device 100 can be configured to perform a task based on the travel distance. The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration]; 
transmit a second indication instruction to execute the awareness indicator on the at least one of the mobile device of the second user and the wearable device of the second user [Para 0026 - The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration; Para 0049 - Mobile device 100 can transmit request 404 to a server 420 through network 410 to request location identifiers that includes the current cell ID]; 
receive a second object locating request comprising at least one of the object name, the object ID, and the object description from the at least one of the mobile device of the second user and the wearable device of the second user [Para 0054- that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; 
determine at least one of the third coordinate of the object location data and an area name associated with the object location data [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; and 
transmit at least one of the third coordinate and the area name to at least one of the mobile device of the second user and the wearable device of the second user [Para 0023 - When mobile device travels from cell 112 identified by the first cell ID to cell 114 identified by a second cell ID, location monitoring program 108 can detect the change of cell IDs and send the notification of the change of cell IDs to application subsystem 102 as a notification of location change. The notification can include one or more of the location identifiers].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US Patent Application 2015/0317590; hereinafter Karlson) in view of Chhatrapati et al. (US Patent Application 2014/0032671; hereinafter Chhatrapati).  

As to independent claim 14, Karlson teaches a computer implemented method in support of personal and/or team logistics, comprising: 
[Para 0018 - the document reminder system automatically creates the reminder based on information inputted by the user in the document management system profile or based on information from the document itself] and further comprising at least one of a reminder category, and a user ID of a first user generating the reminder request [Para 0011 - Automatically collected information includes (without limitation): the pointer to the document itself, the date of creation, the author, the client and matter identifiers, the document type, the author's group, and the document management system's document description], 
generating a reminder condition data comprising a first reminder condition and a second reminder condition of higher urgency than the first reminder condition [Para 0076 - the user can choose options to send reminders for past due actions and also to escalate past due actions by sending reminders on an increased frequency or at a higher priority level. The user may also choose an option to add a reminder to the user's (and/or other user's assigned actions/tasks through the reminder system) calendar in the email system]; 
generating a reminder data comprising a reminder ID, the reminder condition data, the reminder content data, and optionally the user ID of the first user generating the reminder request [Para 0058 - The document reminder system extracts information from the profile to automatically create the reminder, for example, if a contract expiration date is entered in the profile by the user then an automatic reminder is set for sixty days prior to that expiration date. Alternatively, the document reminder system may scan the document itself and extract important date information and automatically create the reminder based on that information; Para 0083 - allows the user to drill down to see who has accomplished what with respect to reminder 200 (or the reminder ID) and with related documents and email conversations. The user can filter the calendar by topic, individuals, departments, etc., and in some embodiments the calendar is color coded based on status]; 
storing the reminder data [Para 0077 - The notifications options selected with respect to reminder 200 are saved and stored in a database accessible by the reminder system in association with the reminder ID]; 
determining the occurrence of the first reminder condition [Para 0010 - A computer program associated with the reminder system database includes a time schedule feature, such that the database is triggered at the time an action is to be taken and the database automatically generates the reminder via the messaging system along with the associated data from the other databases]; 
determining the first communication medium ID that is associated with the first reminder condition [Para 0016 - The user is reminded by email, instant message, telephone, pager, facsimile or other means, as chosen by the recipient]; 
generating a reminder notification data comprising the reminder content data [Para 0018 - The document reminder system extracts information from the profile to automatically create the reminder, for example, if a contract expiration date is entered in the profile by the user then an automatic reminder is set for sixty days prior to that expiration date. Alternatively, the document reminder system may scan the document itself and extract important date information and automatically create the reminder based on that information]; and 
 [Para 0062 - the document reminder system then sends a reminder message 50, including all of its various components, and the appropriate document to the user's email server for delivery to one or more users designated to receive the reminder; Para 0010 - The computer program of some embodiments of the invention is encoded on a machine readable storage medium in a server, and is accessible by one or more client devices to utilize the functionality of the computer program, and is associated with one or more databases that are accessed by the compute program]. 
Although Karlson teaches multiple delivery options for reminder messages [Para 0060 - In the reminder message examples, illustrated by FIGS. 4 and 4a, reminder message 50 is in the form of an email; however, it is contemplated that the reminder message could be an instant message, a text message, a pager message, a facsimile or other type of communication, as chosen by the recipient], Karlson does not explicitly teach: 
associating within the reminder condition data a first communication medium ID with the first reminder condition and a second communication medium ID with the second reminder condition;
However, Chhatrapati teaches in the same field of endeavor:
associating within the reminder condition data a first communication medium ID with the first reminder condition and a second communication medium ID with the second reminder condition [Fig. 4, Table 1 - Set Delivery Method AOL email/generic email, IM, SMS pager or cellular telephone];
[Chhatrapati, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of a user selected event reminder method taught by Chhatrapati to provide an electronic calendar that includes such features as recurring reminders, the ability to divide unpredictable workloads into equal pieces, a templatized content management system that uses pre-parsing for efficiency, a scheduling algorithm that reduces transient spikes in delivery volume, dynamic delivery and recovery algorithms [Chhatrapati, Para 0008].

As to dependent claim 15, Karlson and Chhatrapati teach the system of claim 14.
Karlson further teaches in the same field of endeavor: further comprising: 
determining the occurrence of the second reminder condition of the higher urgency [Para 0076 - the user can choose options to send reminders for past due actions and also to escalate past due actions by sending reminders on an increased frequency or at a higher priority level. The user may also choose an option to add a reminder to the user's (and/or other user's assigned actions/tasks through the reminder system) calendar in the email system; Para 0051 - Multiple notification dates may be selected by the user, for example, the user may want the reminder to be sent 1 month, 2 weeks, 1 week, 3 days, and on the due date of the important date]; 
determining the second communication medium ID that is associated with the second reminder condition [Para 0016 - The user is reminded by email, instant message, telephone, pager, facsimile or other means, as chosen by the recipient]; and 
re-transmitting the reminder notification data through the second communication medium to at least one of the wearable device of the first user, the mobile device of the first user, and the different computer device of the first user  [Para 0062 - the document reminder system then sends a reminder message 50, including all of its various components, and the appropriate document to the user's email server for delivery to one or more users designated to receive the reminder; Para 0010 - The computer program of some embodiments of the invention is encoded on a machine readable storage medium in a server, and is accessible by one or more client devices to utilize the functionality of the computer program, and is associated with one or more databases that are accessed by the compute program].

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karlson in view of Chhatrapati, further in view of Huang et al.  (US Patent Application 2011/0250871; hereinafter Huang).  

As to dependent claim 16, Karlson and Chhatrapati teach the system of claim 15.
Huang further teaches in the same field of endeavor: further comprising: 
[Para 0019 - the first location can be a point or area represented by geographic coordinates. The coordinates can be explicitly specified; Para 0020 -A location of mobile device 100 can be determined in various ways. In various implementations, the location can be determined using signals from a global positioning system (e.g., GPS)]; 
storing the first coordinate extracted from the first location data as the first coordinate of a reminder location data within the reminder data  [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated]; 
determining that at least one of a mobile device of the first user and the wearable device of the first user is within a threshold distance of the coordinate of the reminder location data [Para 0033 - application subsystem 102 determines that mobile device has traveled a travel distance, and the travel distance is less than a certain percentage of the threshold distance, indicating that mobile device 100 remains close to location 120],
wherein at least one of the first reminder condition and the second reminder condition moving within the threshold distance of the first coordinate of the reminder location data [Para 0054 - The photo reminder application program can be an application program that is configured to be invoked or notified when mobile device 100 has traveled a threshold distance (e.g., 300 miles) from an initial location].
It would have been obvious to one of ordinary skill in art, having the teachings of Karlson, Chhatrapati and Huang at the time of filing, to modify a reminder system taught by [Huang, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of a task management based on travel distance taught by Huang to provide more power efficient way [Huang, Para 0003].

As to dependent claim 17, Karlson, Chhatrapati and Huang teach the system of claim 16.
Karlson further teaches in the same field of endeavor: further comprising: 
receiving a documentation placement request comprising a documentation content data comprising at least one of a text file, a voice recording, and a video recording, and optionally receive a documentation name and a documentation category [Para 0013 - the user may indicate the date on which a later reminder is to be sent, and may request that a copy of the document itself be sent along with the reminder]; 
Huang further teaches: 
extracting a second coordinate from a second location data received from at least one of the mobile device of the first user and the wearable device of the first user [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; 
generate a spatial documentation data comprising a documentation ID, the documentation content data, a documentation location comprising a coordinate of the first [Para 0054 - The photo reminder application program can be an application program that is configured to be invoked or notified when mobile device 100 has traveled a threshold distance (e.g., 300 miles) from an initial location. Upon invocation or notification, the photo reminder application program can identify digital images (or audio and video recordings), if any, that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; 
storing the second coordinate extracted from the second location data as the second coordinate of the documentation location data [Para 0039 -  Location data store 230 can store one or more location identifiers. The location identifiers can be identifiers of wireless access gateways associated with geographic locations]; 
storing the spatial documentation data [Para 0056 -  User interface 502 can include user input button 524 that allows a user to create a new directory (e.g., a new folder) for the digital images taken at the initial location]; 
determining that at least one of the mobile device of the first user and the wearable device of the first user is within a threshold distance of the second coordinate of the documentation location data [Para 0060 - If the activation event is a baseband notification of a location change, application subsystem 102 can determine (640) whether one or more threshold distances are satisfied. Application subsystem 102 can make the determination by extracting a location identifier (e.g., cell ID) from the notification, determining a current location from location data store 230, and comparing the current location with one or more initial locations stored in location data store 230]; 
determining an awareness indicator of the spatial documentation data; wherein the awareness indicator is at least one of a sound and a vibration [Para 0026 - Mobile device 100 can be configured to perform a task based on the travel distance. The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration]; and 
transmitting an instruction to execute the awareness indicator on the at least one of the mobile device of the first user and the wearable device of the first user [Para 0026 - Mobile device 100 can be configured to perform a task based on the travel distance. The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration], and 
receiving a documentation retrieval request comprising the documentation ID from at least one of the mobile device of the first user and the wearable device of the first user [Para 0054- that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; and 
transmitting the at least one of the documentation name, the documentation content data, and the documentation category [Para 0023 - When mobile device travels from cell 112 identified by the first cell ID to cell 114 identified by a second cell ID, location monitoring program 108 can detect the change of cell IDs and send the notification of the change of cell IDs to application subsystem 102 as a notification of location change. The notification can include one or more of the location identifiers].

As to dependent claim 18, Karlson, Chhatrapati and Huang teach the system of claim 17.
Karlson further teaches in the same field of endeavor: further comprising: 
receiving an object placement request comprising an object name and optionally an object description data and an object category [Para 0013 - the user may indicate the date on which a later reminder is to be sent, and may request that a copy of the document itself be sent along with the reminder];
Huang further teaches:
extracting a third coordinate from a third location data received from at least one of the mobile device of the first user and the wearable device of the first user  [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates];
storing the third coordinate extracted from the third location data as the third coordinate of the object location data [Para 0039 -  Location data store 230 can store one or more location identifiers. The location identifiers can be identifiers of wireless access gateways associated with geographic locations];
generating a placed object data comprising a placement ID, the object name, the object location data, and optionally the object description data and the object category [Para 0054 - The photo reminder application program can be an application program that is configured to be invoked or notified when mobile device 100 has traveled a threshold distance (e.g., 300 miles) from an initial location. Upon invocation or notification, the photo reminder application program can identify digital images (or audio and video recordings), if any, that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)];
storing the placed object data [Para 0056 -  User interface 502 can include user input button 524 that allows a user to create a new directory (e.g., a new folder) for the digital images taken at the initial location];
receiving an object locating request comprising at least one of the object name, the object ID, and a second instance of an object description data [Para 0054- that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)];
determining at least one of the third coordinate of the object location data and an area name associated with the object location data [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; and
transmitting at least one of the third coordinate and the object location name to at least one of the wearable device of the first user and the mobile device of the first user[Para 0023 - When mobile device travels from cell 112 identified by the first cell ID to cell 114 identified by a second cell ID, location monitoring program 108 can detect the change of cell IDs and send the notification of the change of cell IDs to application subsystem 102 as a notification of location change. The notification can include one or more of the location identifiers].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karlson in view of Chhatrapati and Huang, further in view of Mehta.  

As to dependent claim 19, Karlson, Chhatrapati and Huang teach the system of claim 18.
Mehta further teaches: further comprising: 
determining activation of an activation button of at least one of the wearable device of the first user and the mobile device of the first user [Fig. 1, Para 0026 - The digital assistant includes a client-side portion 102a, 102b (hereafter "DA client 102") executed on a user device 104a, 104b – Examiner notes that Mehta teaches a mobile device with an activation button, which is well known to the ordinary skill in art]; 
recording a voice input of the first user [Para 0100 - a speech input is optionally received at 601. In these embodiments, the STT processing module 330 (FIG. 3A) generates a text string from the speech input at 602];
transmitting the voice input to a voice recognition system [Para 0035 - An audio subsystem 226 is coupled to speakers 228 and a microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions]; 
receiving a text output from the voice recognition system [Para 0100 - the STT processing module 330 (FIG. 3A) generates a text string from the speech input at 602. In some embodiments, another service performs the speech recognition and sends the generated text string to the server system 108]; and 
extracting from the text output at least one of: (i) the text file of the reminder, the reminder category, and a name of the user to whom the reminder is addressed, (ii) the text file of the documentation, the documentation name, and the documentation category, and (iii) at least one of the object name, the object description data, and the object category [Para 0103 - If, however, the identified intent or domain is to create a reminder (406--Yes), such as a time-based reminder, then the DA server 116 identifies a reminder item and associated date and/or time from the input (or text string) at 408…the reminder also includes a location, e.g., the geographic location where the task or activity is scheduled or intended to occur – Examiner considers Mehta’s “reminder” as the object, the identified intent or domain as the object category, associated time and date as the object description data, being identified by a server indicates having a name of the object. ].
It would have been obvious to one of ordinary skill in art, having the teachings of Karlson, Chhatrapati, Huang and Mehta at the time of filing, to modify a reminder system taught by Karlson and a user selected event reminder method taught by Chhatrapati and a task management based on travel distance taught by Huang to include the concept of cognizant time based reminders taught by Mehta to improve the usefulness of time-based reminders by having the digital assistant be cognizant of its surroundings and the content of a reminder [Mehta, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of cognizant time based reminders taught by Mehta to improve the usefulness of time-based [Mehta, Para 0005].

As to dependent claim 20, Karlson, Chhatrapati, Huang and Mehta teach the system of claim 19.
Karlson further teaches: further comprising: 
wherein the user ID of the first user is associated with a group ID [Para 0048 -Because the reminder window is opened within the on-screen document (or document management system), other information for the reminder is captured automatically from the database record (called a profile) in the document management system associated with the document. Information automatically collected may include: the pointer to the document itself, the date of creation, the author, the client name, the client matter number and identifiers, the document type, the author's group, and the document management system's document description], and the method further comprising: 
determine a second user is associated with the group ID [Para 0066 -allow the user to filter calendar 100 by individual, group, client, document type, etc.]; 
determining the occurrence of the first reminder condition [Para 0010 - A computer program associated with the reminder system database includes a time schedule feature, such that the database is triggered at the time an action is to be taken and the database automatically generates the reminder via the messaging system along with the associated data from the other databases]; 
[Para 0016 - The user is reminded by email, instant message, telephone, pager, facsimile or other means, as chosen by the recipient]; 
generating a reminder notification data comprising the reminder content data [Para 0018 - The document reminder system extracts information from the profile to automatically create the reminder, for example, if a contract expiration date is entered in the profile by the user then an automatic reminder is set for sixty days prior to that expiration date. Alternatively, the document reminder system may scan the document itself and extract important date information and automatically create the reminder based on that information]; 
transmitting the reminder content data through the first communication medium to at least one of a wearable device of a second user, a mobile device of the second user, and a different computer device of the second user [Para 0062 - the document reminder system then sends a reminder message 50, including all of its various components, and the appropriate document to the user's email server for delivery to one or more users designated to receive the reminder; Para 0010 - The computer program of some embodiments of the invention is encoded on a machine readable storage medium in a server, and is accessible by one or more client devices to utilize the functionality of the computer program, and is associated with one or more databases that are accessed by the compute program]; 
Huang further teaches:
determining that at least one of the mobile device of the second user and the wearable device of the second user is within the threshold distance of the second coordinate of the [Para 0033 - application subsystem 102 determines that mobile device has traveled a travel distance, and the travel distance is less than a certain percentage of the threshold distance, indicating that mobile device 100 remains close to location 120]; 
determining the awareness indicator of the spatial documentation data; wherein the awareness indicator is at least one of a sound and a vibration  [Para 0026 - Mobile device 100 can be configured to perform a task based on the travel distance. The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration]; and 
transmitting the instruction to execute the awareness indicator on the at least one of the mobile device of the second user and the wearable device of the second user [Para 0026 - Mobile device 100 can be configured to perform a task based on the travel distance. The task can include a system task or a task for invoking or notifying application program 106. For example, the task can include ringing an alarm or performing a vibration], and 
receiving a documentation retrieval request comprising the documentation ID from at least one of the mobile device of the second user and the wearable device of the second user [Para 0054- that were created at or near the initial location, and prompt a user, in user interface 502, to organize the digital images by putting the digital images in a particular directory (e.g., a folder)]; 
transmitting the at least one of the documentation name, the documentation description, and the documentation category to the at least one of the mobile device of the second user and the wearable device of the second user [Para 0023 - When mobile device travels from cell 112 identified by the first cell ID to cell 114 identified by a second cell ID, location monitoring program 108 can detect the change of cell IDs and send the notification of the change of cell IDs to application subsystem 102 as a notification of location change. The notification can include one or more of the location identifiers]; 
receiving an object locating request comprising at least one of the object name, the placement ID, and the object content data from at least one of the wearable device of the second user and the mobile device of the second user [Para 0013 - the user may indicate the date on which a later reminder is to be sent, and may request that a copy of the document itself be sent along with the reminder]; 
determining at least one of the third coordinate of the object location data and an area name associated with the object location data [Para 0038 - Location data store 230 can store one or more initial locations from which travel distance of mobile device can be calculated. The initial locations can be represented using latitude, longitude, and optionally, altitude coordinates]; and 
transmitting at least one of the third coordinate and the object location name to at least one of the wearable device of the second user and the mobile device of the second user [Para 0023 - When mobile device travels from cell 112 identified by the first cell ID to cell 114 identified by a second cell ID, location monitoring program 108 can detect the change of cell IDs and send the notification of the change of cell IDs to application subsystem 102 as a notification of location change. The notification can include one or more of the location identifiers],
Mehta further teaches:
 [Para 0007 - The text string is processed, using natural language processing, to determine that the text string includes a command to create a reminder item to remind the user at a certain time to perform a certain activity].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bradley et al. (US Patent Application US 2019/0122001 A1) – teaches a  virtual assistant to receive commands at the communal electronic device, where the virtual assistant, via the one or more processors, is configured to receive a command at the communal electronic device and determine whether the command is to access personal data of a user associated with the communal electronic device.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176